Citation Nr: 9916044	
Decision Date: 06/11/99    Archive Date: 06/21/99

DOCKET NO.  95-36 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy claimed as due to exposure to herbicides in 
service.  

2.  Entitlement to service connection for 
photophobia/photosensitivity claimed as due to exposure to 
herbicides in service.  

3.  Entitlement to service connection for status post lumbar 
laminectomy at L5-S1 claimed as due to exposure to herbicides 
in service.  

4.  Entitlement to a disability rating greater than 10 
percent for acne vulgaris with scarring on the face and back 
and pseudofolliculitis barbae.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from August 1964 to July 1967 and 
from October 1967 to October 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.


REMAND

Where a disability has already been service connected and 
there is a claim for an increased rating, a mere allegation 
that the disability has become more severe is sufficient to 
establish a well grounded claim.  See Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App 
629, 632 (1992).  Accordingly, the Board finds that the 
veteran's claim for an increased rating for a skin disability 
is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.102 (1998).  

When a claim is well grounded, VA has a duty to assist the 
veteran in developing facts pertinent to his claim.  
38 U.S.C.A. § 5107(a); Epps v. Gober, 126 F.3d 1464 (1997).  
This duty includes the conduct of a thorough and 
comprehensive medical examination and the securing of 
pertinent VA or private medical records.  Robinette v. Brown, 
8 Vet. App. 69, 76 (1995).  Where the veteran claims that his 
condition is worse than when originally rated, and the 
available evidence is too old for an adequate evaluation of 
the veteran's current condition, VA's duty to assist includes 
providing a new examination.  Weggenmann v. Brown, 5 Vet. 
App. 281, 284 (1993) (citing Proscelle v. Derwinski, 2 Vet. 
App 629 (1992)).

In this case, the veteran's last VA dermatology examination 
was performed in March 1994, more than five years ago.  The 
Board finds that evidence from that examination is too old to 
be probative of the current status of the veteran's skin 
disability.  The veteran should be afforded a new 
examination.  In addition, during the March 1999 hearing 
before a member of the Board, the veteran indicated that he 
had recently seen a VA dermatologist.  He submitted a list of 
currently prescribed medications, which included 
erythromycin.  The RO should attempt to secure any records of 
recent medical treatment of the skin disability.  

The veteran also seeks service connection for peripheral 
neuropathy, photophobia, and a low back disorder.  Service 
connection may be granted if the evidence demonstrates that a 
current disability resulted from an injury or disease 
incurred or aggravated in active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may be demonstrated either by showing direct service 
incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994) (specifically addressing claims based 
ionizing radiation exposure). 

The current adjudication of the veteran's claims has been 
based solely on consideration of the presumption of service 
connection for disorders related to herbicide exposure.  See 
38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6).  However, in 
his June 1996 substantive appeal and other correspondence, 
the veteran indicated that he wished his service connection 
claims to be reviewed on all bases, to include direct service 
connection and aggravation, as well as Agent Orange exposure.  

The Board notes that service connection for photophobia and 
peripheral neuropathy was denied in Board decisions dated in 
October 1983 and October 1985, respectively, prior to the 
enactment of legislation affecting the adjudication of Agent 
Orange claims.  When a statute creates a new substantive 
right that did not exist at the time of a prior, final, 
unfavorable adjudication, a claim under that new right is a 
new claim that does not require new and material evidence 
under 38 U.S.C. §§ 5108, 7104(b), 7105(c).  Green v. Brown, 
10 Vet. App. 111, 116 (1997); see Spencer v. Brown, 4 Vet. 
App. 283, 289 (1993), aff'd, 17 F.3d 368 (1994).  

Therefore, with respect to direct service connection with 
these claims, the RO must perform a new and material analysis 
before it may reopen the claims.  The Board notes that in its 
rating actions, the RO denied service connection under the 
presumption for Agent Orange claims and purported to find no 
other basis for granting service connection.  However, there 
is no new and material analysis for purposes of service 
connection. 

The veteran originally raised the issue of service connection 
for a low back disorder in April 1993, so there is no prior, 
final adjudication.  However, the RO has not specifically 
considered the lower back claim on a direct service 
connection basis.   

It is possible for the Board to refer to the RO only the 
issues of new and material evidence to reopen the photophobia 
and peripheral neuropathy and direct service connection for a 
low back disorder and to adjudicate the claims with respect 
to the Agent Orange presumption.  However, in the 
undersigned's experience, such piecemeal adjudication of 
related claims often results in confusion and overlooked 
claims, and is highly inefficient.  Accordingly, the Board 
will hold in abeyance any decision on the claims currently in 
appellate status pending the RO's adjudication of the claims 
as discussed herein.  

In summary, the Board finds that additional action by the RO 
is required in order to properly adjudicate the veteran's 
claims.  Accordingly, the case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran in 
writing and request that he provide the 
names of any VA or private medical 
facility where he has received treatment 
for his service-connected acne vulgaris 
with pseudofolliculitis from April 1992 
to the present.  The RO should attempt to 
secure records from any treatment 
identified.  

2.  The RO should afford the veteran a VA 
examination to evaluate the current 
status of the acne vulgaris with scarring 
of the face and back and 
pseudofolliculitis.  The claims folder 
must be made available to the examiner 
for review prior to the examination.  The 
examiner is asked to record in detail all 
subjective complaints and objective 
findings related to the skin disability.  
In addition, the examiner is specifically 
requested to provide color photographs of 
areas affected by the skin disability.  
Prior to the examination, the RO must 
inform the veteran in writing of all 
consequences of his failure to report for 
the examination in order that he may make 
an informed decision regarding his 
participation in said examination.  

3.  After completing any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
veteran's claim of entitlement to a 
disability rating greater than 10 percent 
for acne vulgaris with scarring of the 
face and back and pseudofolliculitis.  

In addition, after the RO develops and 
adjudicates the issue of whether new and 
material evidence has been submitted to 
reopen claims of entitlement to service 
connection for peripheral neuropathy and 
photophobia/photosensitivity, and the 
issue of entitlement to service 
connection for status post lumbar 
laminectomy at L5-S1, the RO should 
readjudicate the claims of service 
connection for each disorder on the basis 
of claimed exposure to herbicides in 
service.  

If the disposition of any claim remains 
unfavorable to the veteran, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.     

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran is free to submit additional evidence as desired.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



